Citation Nr: 9924019	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.   97-32 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and L.F.


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel
INTRODUCTION

The appellant had active service from May 1944 to May 1946.

This decision comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision in 
which the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection 
for head and back injuries.


FINDINGS OF FACT

1.  There is no competent evidence of record that shows the 
appellant suffers from residuals of a head injury.

2.  A back disability was initially medically shown many 
years after service.

3.  There is no medical evidence of record to show a nexus 
between the appellant's current back disability and military 
service.


CONCLUSION OF LAW

Claims for service connection for residuals of head and back 
injuries are not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1998).

A claimant has " the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C. 
§ 5107(a). If he or she has not presented such evidence, the 
appeal fails as to that claim, and the Board is under no duty 
to assist the appellant in any further development of that 
claim, since such development would be futile.  38 U.S.C.A. 
§§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In order for a claim to be well grounded, there must 
be: (1) medical evidence of a disability; (2) lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus, or link, 
between the in-service disease or injury and the disability.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Alternatively, the third Caluza element can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Also, in the case of a 
disease only, service connection may be established by (1) 
evidence of the existence of a chronic disease in service or 
of a disease, eligible for presumptive service connection 
pursuant to statute or regulation, during the applicable 
presumption period and (2) present disability from it. 
Savage, 10 Vet. App. At 495.  With regard to showing of a 
chronic disability in service chronicity could be shown by 
"either evidence contemporaneous with service or the 
presumption period or evidence that is post service or post 
presumption period.  Id.

The evidentiary assertions by the veteran are to be accepted 
as true for the purposes of determining whether a claim is 
well grounded, except where the evidentiary assertion is 
inherently incredible or is beyond the competence of the 
person making the assertion.  See King v. Brown, 5 Vet. App. 
19 (1993).  The veteran as a layperson is not competent to 
provide such evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). 

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain a medical examination 
or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, there is nothing in the record which 
suggests the existence of any additional evidence that might 
render plausible this claim that is not currently well 
grounded on the bases of in-service incurrence and a medical 
nexus.

Moreover, in view of the appellant's response to the RO's 
development actions taken, the Board is satisfied that the 
obligation imposed by section 5103(a) has been satisfied.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under sec. 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence which may exist or could be 
obtained).

Service medical records show that in February 1945, the 
appellant accidentally fell off of a truck.  He sustained a 
contusion of the right chest wall and was hospitalized for 
approximately nine days.  Records of his hospitalization are 
negative with respect to head or back injury.  His remaining 
service medical records, including his examination for 
separation from service, show no abnormality of the head or 
back.  

Post service medical records show that the appellant 
underwent private hospitalization in 1976 for treatment of 
low back pain.  A report of VA neurology examination in 
November 1977 indicates that he reported a history of back 
injury in service  when he fell from an amphibious vehicle.  
He also reported the onset of chronic low back pain beginning 
about five years ago.  On VA orthopedic examination in 
November 1977, the diagnoses included spondylolisthesis and 
degenerative joint disease and degenerative disc disease of 
the cervical, dorsal, and lumbar spine.  

In April 1998 the appellant and his friend L.F. testified at 
a hearing at the RO.  The appellant testified that he fell 
off a truck injuring his back and head in 1945.  After his 
accident, he reported that he continued to have a swollen 
back and since service has suffered from whistling and 
ringing in his head.  His friend testified that a few years 
after the appellant returned from service he did not remember 
the appellant complaining about having problems with his back 
or his head.  However, his friend did testify that throughout 
the years he has heard his friend complain about his head and 
back.

The veteran has testified as to head and back injuries in 
service.  Although injuries to the head and back are not 
reflected in his service medical records, his assertions as 
to these in- service injuries will be presumed credible for 
the limited purpose of determining whether the claim is well- 
grounded.  In this regard, his examination for separation 
from service shows no residuals of these injuries.  As to the 
post- service medical record, this is entirely negative for 
residuals of a head injury.  Therefore, his claim for 
service-connection for residuals of an in- service head 
injury is not well grounded.

With respect to the back, the first medical evidence of the 
existence of such disability dates from the 1970's, more than 
25 years after the appellant was separated from the service.  
Furthermore, there is no medical evidence of record to 
suggest that his back problems are due to his military 
service or are residuals of the back injury alleged to have 
been sustained in service.  Therefore, the Board concludes 
that his claim for service-connection for residuals of a back 
injury is not well grounded.


ORDER

Entitlement to service-connection for residuals of a head 
injury is denied.

Entitlement to service connection for residuals of a back 
injury is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

